    Case 4:20-cr-00269-Y Document 18 Filed 11/13/20            Page 1 of 2 PageID 55


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
VS.                                                §   ACTION NO. 4:20-CR-269-Y
                                                   §
ERIC PRESCOTT KAY (1)                              §

                     ORDER GRANTING JOINT MOTION TO CONTINUE

        Pending before the Court is the Joint Motion to Continue Trial

and Extend Pretrial Deadlines (doc. 17). After review of the motion,

the     Court concludes, under 18 U.S.C. § 3161(h)(7)(B)(iv), that a

failure to grant the requested continuance would deny counsel the

reasonable time necessary for effective preparation, taking into

account the exercise of due diligence. As a result, the Court further

concludes, under 18 U.S.C. § 3161(h)(7)(A), that the ends of justice

served by granting the requested continuance outweigh the best

interests of the public and the defendant in a speedy trial.

        Therefore, the Joint Motion to Continue Trial is GRANTED. The

trial of this cause is CONTINUED until 1:30 p.m. on Monday, April

19, 2021.        The pretrial conference is CONTINUED until 3:00 p.m. on

Thursday, April 15, 2021.

        It is further ORDERED that the scheduling order previously issued

in this cause is hereby MODIFIED as follows:

        (1)     the government's deadline for filing a written designation
                of its expert witnesses is EXTENDED until January 15, 2021;

        (2)     Defendants' deadline for filing a written designation of
                their expert witnesses is EXTENDED until February 5, 2021;

        (3)     the deadline for filing pretrial motions is EXTENDED until
                March 1, 2021;

ORDER GRANTING JOINT MOTION TO CONTINUE - Page 1
TRM/chr
    Case 4:20-cr-00269-Y Document 18 Filed 11/13/20         Page 2 of 2 PageID 56


        (4)     the deadline for filing witness and exhibit lists is
                EXTENDED until April 12, 2021; and

        (5)     the deadline for exchanging exhibit notebooks is EXTENDED
                until April 15, 2021.

        SIGNED November 13, 2020.

                                                   ____________________________
                                                   TERRY R. MEANS
                                                   UNITED STATES DISTRICT JUDGE




ORDER GRANTING JOINT MOTION TO CONTINUE - Page 2
TRM/chr
